Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Applicant’s arguments, see applicant’s remarks pages 1-4, filed 10/26/2021, with respect to Claim 1 have been fully considered and are persuasive.  The rejection of claims 1 and 3 has been withdrawn. 
Reasons for Allowance
Claims 1-3 and 6 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1 and 6 teach that the operation device is a remote operation device comprising a remote control transmitter and a remote control receiver electrically connected to the controller, and the remote control receiver receives an instruction from the remote control transmitter and controls the electric pushrod to start and stop; and the operation device is disabled when the sensor detects pressure on the surface of the seat, and the controller controls the electric pushrod to always keep in a retracted state, thereby keeping the scooter frame in an unfolded state; and the operation device is enabled when no pressure on the surface of the seat is detected by the sensor, and the controller drives the electric pushrod to extend or retract by the operation device, thereby driving folding or unfolding of the scooter frame. A combination of these limitations and the other recited features was reasonably found in the prior art (see applicant’s remarks page 1-4).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSAM SHABARA whose telephone number is (571)272-5495. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINNAH SEOH can be reached on (571) 270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/H.S./Examiner, Art Unit 3611         

/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611